                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:13-md-02481-PAE Document 1186 Filed 12/12/19 Page 1 of 1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                G               H                                                                       I                                                           J                                                                           K                                                           L                                       M                                                           N                                                                           G                   H                                                   M                                                           N                                                                               O                                                               K                                           I                                                       J                                               P                                                               Q                                                   M                                                               R                                                           G                       H                                                           S                                                                               K                                                                           H                                           T                                                               G                   T                                                               I                                                                   M                                                           R                                       T                                                                               L                                           G                       T                                                                   G                           S                                               K                                                   T                                               G               Q                                                               H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "                                                                                   #                                                                                                           $                                                                           %                                                       &                                                                                                   '                                                                                                               #                                                                                                           (                                                                                                                   (                                                               %                                                   )                                                                                           %                                                           "                                                                                   *                                                                                                           #                                                                                       (                                                                                               #                                                                               (                                                               (                                                                   %                                       &                                                                               %                                   +                                                                                       )                                                                                               $                                                   ,                                                                           +                                                                   "                                                               -                                                       &                                                       ,                                                           %                                       .                                               $




                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                    0                                                                                                                  1                                                                                          2                                                               3                                                           4                                                                                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                                                                                                                   1                                                                                                                                                                                                        /                                               1                                                                  5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                     !                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




0                                                                                                 2                                                                                                                                                                                                                                                                                                                                            !                                                                                                       2                                                       3                                                                                                                              0                                                                                                                                      /                                                                                                      6                                           1                                                                                                  1                                                                                              5                                                                                                                      1                                                                                                                             1                                                                                                                 1                                                                                                                                                                                                                                /                                                           1                                                                              2                                                                                                          1                                                                                                                                                                                                                                                    0                                                                                                                                                                                 2                                                                                                                                                                                                         7                                       /                                                                                          5                                                                                                                                                                                                                                                                      !                                                                       8                                                                                                                                                                                                                   1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                   !                                                                                                                      /                                                                                                                                                                                                                                                                                   1                                                                                                                                 5                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                           5                                                                                                          3                                                                                                                                                                                                                                                                    0                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                         3                                                                                                                                                                                                                                                1                                                                          /                                                                                                      1                               !                                                                                                                                          1                                                               5                                           1                                                                                                                                                                                                                5                                                                              1                                                                                                                                           9                                                                                                                                                                                                                                                                                 0                                                                                              5                                                          1                                                                                                                                        1                                                  :                                   6                                                                                                                                                  4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




       0                                                                                                         1                                                                                                                                    /                                           1                                                                  5                                                                                                                                                                                                                                                                                                                           ;                                                       6                                                   !                                                   4                                                                                                                                                                                     1                                                                                                                                          8                                                                                                                                                          8                                                                                                   2                                                                                                                      1                                                                                                                                                                                                                                                                0                                                                                                                                                  5                                                                   6                                           2                                                                                                                                                     /                                                                                                                                      1                                                                   8                                                                                                                              !                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                               0                                                                                                                                                  5                                                                                                                  1                                                                                                                                                                                                                                   0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    <                                                                                                                                       /                                                                                                                                                                                                                                                                                   !                                                                                                                          1                                                                       !                                                                                                          3                                                                                                                                                                                                         1                                                                                  8                                                                                                                                                  0                                                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4                                                                                                                                                                                                0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        =                                                                                 0                                                                              0                                                                          /                                                                  6                                       1                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                      3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                1                                                                                                                                                                        /                               1                                                                      5                                                                                                                                                                                                                         /                                                                                  5                                                   3                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                            8                                                   6                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




2                                                                                                                                        1                                                                                                      !                                                                                                                                                                                                                                                                        0                                                                                                                                          /                                                                                                                  6                                                           1                                                                                                          1                                                                  5                                                                                                              1                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6                                                                       /                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                               9                                                                                      0                                                                                                                                                         1                                                                                                                                                                                /                                   1                                                  5                                                                                                      8                                                                                                                      3                                                       2                                                                                                          8                                                                                          !                                                                              1                                                              8                                                                                                                                                       3                                                                                                                                    /                                                      1                                                                                                            /                                                                                3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                               2                                                                                                                                                                                                                                                                                                          0                                                                                                                                      5                                                           6                                                                       2                                                                                                             /                                                                                           =                                                                                                                             0                                                                                                          6                                                                                                                      1                                                                                                  !                                                                                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                      3                                                                                                                  ?                                                       @                                                                                                                           /                                                                                                                                                                                                                           !                                                                                                      1                                                               !                                                                                                      3                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                       0                                                                                                                                                                             5                                                           1                                                                                              /                                                                                                                                                                                                                            8                                                                                                                                                  3                                                                                                                                                                                                                            3                                                                           2                                                                                                                                                          6                                                                                                                                                                                 !                                                                                                                                                                                                                                         1                                                                                          !                                                                                                          /                                                                                                                                                                                     0                                                                                                                                                                                                                                                                                                                                             =                                                                                                                                                                 4                                                                       5                                                                                              1                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                    1                                                                                                                                                                    /                                                                                                                                                                                  /                                   6                               1                                                             3




                                                   6                                       8                                                               2                                                                              1                                                                          A                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                 2                                                                                              1                                                              0                                               A                                                   8                                                                                                                                                                                                                                        1                                                                                                      B                                                                                                                                                                                                     8                                                                                                                                                                                                                         A                                                                                                                                                                         !                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                           /                                               /                                                                                                  6                                                                                                                                                                                                            6                                                               8                                                                               2                                                                                          1                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                  1                                                                                                                                         6                                                                                                                                                                                                                                                                                                                                                                                               1                                                  /                                                              !                                       6                           1                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                        C                                                                                                   9                                                                                                         !                                                                                                                                                                                                  !                                                                                                                      1                                                                                                                                                                                                                                                     6                                                                                                                                                                                                                                                                                                                                                       1                                                                          8                                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                                  /                                                                                                                      !                                                           6                                                               1                                                                                                                  E                                                                           ?                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                   =                                                                                                                                             0                                                                                                                                             4                                                                                                                                                                     1                                                                                  :                                           6                                                                                                                                                                1                                                              !                                                                                      /                                                                                                                                                                                                                                                                                                           0                                                      1                                                                                                                                                   1                               8                                                                                                                                                       




                                                                       D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                                   




                        8                                                                                              3                                               5                                   1                                                                                      /                                                                                                                                                                             !                                                                               2                                                                   3                                                                                       8                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                                                           =                                                                                                                                                                                                                                      /                                                                                                      1                                                                                                                                                3                                                                                                                      0                                                                                                                                                                                        0                                                                                                                                                                                                                                            1                                                                                              4                                                                                                                                                                                                                                        4                                                                                                                                                                                                                                                                                                                /                                                                                                          1                                                       1                                                                                                  /                                                                                                                                 1                                                                                                                                                                                        /                                           1                                                                          5                                                                                                                                         1                                                                                          8                                                                                                                                              0                                                                                                              1                                                              /                                                                                                          1                           !                                                                                                                                                         5                                       1                                                                          /                                                                                             !                                                                                         4                                                                                                                                                                   0                                                                                                                         2                                                                                                                                     7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                             !                                                               8                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                           6                                               1                                                                                                                                                                     5                                                                                                                      1                                                                                                                                 1                                                                                                                                             1                                                                                                                                                                                                            /                                               1                                                          2                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
